Filed 4/30/14 Lopez v. Jehs CA3
                                           NOT TO BE PUBLISHED



California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                    (San Joaquin)
                                                            ----




ERNESTO LOPEZ,                                                                               C073365

                   Plaintiff and Respondent,                                     (Super. Ct. No. FL372734)

         v.

SAMANTHA JEHS,

                   Defendant and Appellant.




         Samantha Jehs (mother) appeals from an order denying her request to relocate the
parties’ minor children to Texas. Mother contends the trial court abused its discretion by
refusing her request. The record, however, fails to support mother’s claim. We affirm
the trial court’s order.




                                                             1
                                     BACKGROUND
       Mother has elected to proceed on a clerk’s transcript. (Cal. Rules of Court, rule
8.121.) This is referred to as a “judgment roll” appeal. (Allen v. Toten (1985) 172
Cal.App.3d 1079, 1082; Krueger v. Bank of America (1983) 145 Cal.App.3d 204, 207.)
       The limited record we have establishes that in November 2011, in San Joaquin
County Superior Court, Ernesto Lopez (father) filed a Uniform Parentage Petition to
Establish Parental Relationship. He also filed a motion seeking joint custody of the
parties’ two minor children, who were then four and three years old. Mother responded,
asking for blood tests to establish paternity. She also sought sole legal and physical
custody of the children and an order requiring father’s parenting time be supervised.
       On June 26, 2012, the trial court issued an order granting sole legal and physical
custody of the parties’ children to mother. Along with a holiday schedule and rules for
coparenting the children, the court ordered father’s parenting time to begin with two
hours every Tuesday in Edgewood Park. From there, his parenting time would increase
in gradual “steps” based on the passage of time with the caveat that if father “misses two
visits in any step prior to the Review Hearing, visitation shall not progress to the next
step.” Pursuant to the court’s schedule, father’s parenting time would increase to
overnights on September 29, 2012. The matter was then set for a review hearing on
September 12, 2012.
       Prior to the September 12, 2012, review hearing, however, mother informed father
of her intent to move to Texas for work purposes and take the children with her. At the
review hearing, father objected to mother’s proposed move. Father said mother had
taken the children to Texas before without telling him. He also told the court that mother
was withholding the children in violation of the court’s orders. The court issued
temporary orders regarding father’s parenting time, ordered the children to remain in
California “pending the next hearing,” and ordered mother and her new husband to bring
letters from their potential employers in Texas.

                                              2
       The parties appeared before the trial court again on September 20, 2012, for a
child support review hearing and to further consider mother’s move-away request. At the
conclusion of that hearing, the trial court found “a prima facie case has been made that
Mother’s move is motivated by her intent to withhold the children from Father and that
Mother is the parent least likely to share the children.” The trial court issued orders
regarding child support and ordered the children to remain in San Joaquin County
pending a trial on mother’s request to relocate with the children.
       Mother’s request to relocate with the children was set for trial on November 21,
2012. In the interim, the trial court modified its prior custody order and awarded the
parents joint legal custody. While the order was not specific on the issue of physical
custody, the trial court increased father’s parenting time and ruled that “if Mother leaves
San Joaquin County pending trial, Father shall have physical custody subject to Mother
having visits on alternate weekends . . . . The maternal grandmother may exercise
Mother’s custodial periods pending trial.”
       The trial on mother’s request to relocate with the children was held on November
21, 2012. Neither mother nor father were represented by counsel. Mother and father
each made an opening statement; they each called witnesses and presented documentary
evidence in support of their respective claims. At the conclusion of the hearing, the trial
court issued orders on collateral issues and took the matter of the move-away request
under submission.
       On January 14, 2013, the trial court issued its decision on the move-away request:
“[T]his court must determine what custodial arrangement is in the children’s best
interests in light of the fact that Father lives in California and Mother plans to live in
Texas. [¶] . . . [¶] “There is no question that Mother has been the primary caretaker of
the minor children. Yet, just as Mother’s presence is important in the young girls’ lives,
so is Father’s. However, Mother refuses to acknowledge the same and is clearly trying to
replace Father with her new husband. Mother has demonstrated an unwillingness to

                                               3
share the girls with Father and has thwarted the contact between Father and the girls by
violating the court order. If [sic] is no coincidence that Mother planned the move to
Texas to take place prior to father’s first overnight visit, as the court believes that she was
trying to interfere with the bonding process.
       “The court remains convinced that Mother’s motivation for the move is to frustrate
Father’s custodial periods with the children.” Thus, the trial court ruled the children were
to remain in San Joaquin County.
                                       DISCUSSION
       On appeal, we must presume the trial court’s judgment is correct. (Denham v.
Superior Court (1970) 2 Cal.3d 557, 564.) Thus, we must adopt all inferences in favor of
the judgment, unless the record expressly contradicts them. (See Brewer v. Simpson
(1960) 53 Cal.2d 567, 583.)
       It is the burden of the party challenging a judgment to provide an adequate record
to assess claims of error. (Ketchum v. Moses (2001) 24 Cal.4th 1122, 1140-1141.) When
an appeal is “on the judgment roll” (Allen v. Toten, supra, 172 Cal.App.3d at p. 1082),
we must conclusively presume evidence was presented that is sufficient to support the
court’s findings (Ehrler v. Ehrler (1981) 126 Cal.App.3d 147, 154). Our review is
limited to determining whether any error “appears on the face of the record.” (National
Secretarial Service, Inc. v. Froehlich (1989) 210 Cal.App.3d 510, 521; Cal. Rules of
Court, rule 8.163.)
       These rules of appellate procedure apply to mother even though she is representing
herself on appeal. (Leslie v. Board of Medical Quality Assurance (1991) 234 Cal.App.3d
117, 121; see also Nelson v. Gaunt (1981) 125 Cal.App.3d 623, 638-639, disapproved on
other grounds in Douglas v. Ostermeier (1991) 1 Cal.App.4th 729, 744, fn. 1; Wantuch v.
Davis (1995) 32 Cal.App.4th 786, 795.)
       Mother contends the trial court abused its discretion in refusing her request to
relocate to Texas with the minor children. She argues the court failed to make a

                                                4
determination that was in the children’s best interests and failed to give “proper weight”
to her status as the “primary custodial parent.” Without a reporter’s transcript of the
relevant hearing, however, we must presume the court made sufficient findings to support
its decision. That is, we must presume the trial court found it was in the children’s best
interest to remain in San Joaquin County with father when mother relocated to Texas.
(Mark T. v. Jamie Z. (2011) 194 Cal.App.4th 1115, 1125-1126 [initial custody
determination, the trial court has widest discretion to choose a parenting plan in the best
interests of the child].) That presumption is supported in this record by the trial court’s
own written order, wherein the court identifies the children’s best interest as the relevant
legal standard when reviewing a move-away request where there is no final judicial
custody determination.
       We note that in its written order, the trial court referenced a single finding in
reaching its decision: “[M]other’s motivation for the move is to frustrate Father’s
custodial periods with the children.” We question whether the court’s finding that mother
is relocating solely to frustrate father’s parenting time is a sufficient basis for denying her
move-away request. (See Mark T. v. Jamie Z., supra, 194 Cal.App.4th at 1131 [“even
where the court finds that a move-away request is being made in bad faith, the court must
view this finding as only one potential factor in deciding whether to allow the child’s
residence to be moved; it does not permit the court to deny the move-away request on the
presumption that in denying the request, the court can assure that the requesting parent
will not, in fact, move . . . .”].) We need not resolve that issue on this appeal, however,
because the record does not contain a reporter’s transcript of the relevant hearing. Thus,
additional findings about the best interests of the children may have been made at that
hearing that are not included in the record on appeal.
       We must also conclusively presume the evidence presented to the trial court was
sufficient to sustain the court’s findings. (Ehrler v. Ehrler, supra, 126 Cal.App.3d at p.



                                               5
154.) On the face of this record, we find no error; we must affirm the trial court’s
decision.
                                       DISPOSITION
       The order of the trial court is affirmed.



                                                        NICHOLSON             , Acting P. J.



We concur:



      ROBIE                 , J.



      MAURO                 , J.




                                              6